               Case 2:19-cv-01410-JCC Document 63 Filed 03/29/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9          RODNEY WHEELER,                                     CASE NO. C19-1410-JCC
10                                  Plaintiff,
                                                                MINUTE ORDER
11                  v.

12          ELEANOR BROGGI, et al.,
13                                  Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on Defendant’s motion for reconsideration (Dkt. No.

18 59) of the Court’s scheduling order (Dkt. No. 58) and Plaintiff’s response (Dkt. No. 62).

19 Defendants asks the Court to continue trial to November 22, 2021. (Dkt. No. 59 at 3.) However,

20 the Court is not available to begin trial on that date but is presently available for a trial beginning

21 November 29, 2021. Accordingly, the motion for reconsideration (Dkt. No. 59) is GRANTED in

22 part and DENIED in part.

23          Jury trial is hereby SET for November 29, 2021 at 9:30 a.m. in Courtroom 16206. This

24 case is one of several that may be set for the week described in this order. Counsel must be

25 prepared to commence trial as scheduled but also be aware that the trial may have to be

26 continued. Counsel must attend Courtroom Technology Training at least one month in advance



     MINUTE ORDER, C19-1410-JCC
     PAGE - 1
                Case 2:19-cv-01410-JCC Document 63 Filed 03/29/21 Page 2 of 2




 1 of the trial to become familiar with the A/V equipment available in the courtroom. Counsel are

 2 directed to contact the Courtroom Deputy Clerk at gabriel.traber@wawd.uscourts.gov to

 3 schedule the training and to inquire about the Court’s calendar.

 4          Based on the November 29, 2021 trial date, the Court hereby enters the following case

 5 scheduling dates:

 6        Motions in limine 1 due by                                      October 21, 2021

 7        Proposed pretrial order due by                                  November 15, 2021
 8
          Trial briefs due by                                             November 22, 2021
 9
          Proposed voir dire due by                                       November 22, 2021
10
          Proposed jury instructions 2 due by                             November 22, 2021
11

12        Deposition designations and trial exhibits due by               November 22, 2021

13          Unless otherwise notified by the Court, the parties should expect a pretrial conference, if
14 necessary, to occur at the outset of trial.

15

16          DATED this 29th day of March 2021.
17                                                            William M. McCool
                                                              Clerk of Court
18

19                                                            /s/Paula McNabb
                                                              Deputy Clerk
20

21

22
            1
             Must be noted in accordance with Local Civil Rule 7(d)(4).
23          2
             Jury instructions must be numbered sequentially. Counsel should submit two copies of
   proposed jury instructions, one with citations and one without, and should send electronic copies
24 of the instructions to Judge Coughenour’s chambers orders inbox at

25 coughenourorders@wawd.uscourts.gov. The parties shall indicate which instructions they agree
   upon and which instructions are contested, along with the basis for challenging each contested
26 instruction. Counsel are advised that the Court relies primarily upon the Ninth Circuit Manual for
   Model Jury Instructions to prepare final instructions for submission to the jury.


     MINUTE ORDER, C19-1410-JCC
     PAGE - 2
